Citation Nr: 1813738	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  17-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

2.  Entitlement to special monthly compensation based on need for the aid (A&A) and attendance of another person or by nature of being housebound.


REPRESENTATION

Appellant represented by:	Robert L. Legg, Attorney 


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1969 and from May 1970 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


REMAND

This appeal stems from the Veteran's December 2013 Supplemental Claim for Compensation (VA Form 21-526b) on which he requested an increased rating "[f]or all disabilities" and for A&A benefits.  He subsequently filed a claim for an automobile allowance in January 2014, and an Application for Automobile and Adaptive Equipment or Adaptive Equipment Only (VA Form 21-4502) in April 2014.  At the time that he filed these claims, his only service connected disability was arteriosclerotic heart disease, rated 30 percent disabling.  

Records show that in October 2013 the Veteran suffered an acute, thrombotic, stroke, due to complete occlusion of the right internal carotid artery.  VA Housebound/A&A examination reports dated in December 2013 and June 2016, show that he is in need of A&A due to residuals of the stroke.  The RO denied the Veteran's claim for A&A in August 2014 on the basis that the evidence does not show that his service-connected heart condition was the cause of his need for A&A. 

The Veteran's representative argues that the December 2013 claim is an implicit claim for service connection for residuals of a stroke.  He said that the Veteran believed that he was entitled to compensation for his stroke, which was ischemic in nature.  He also asserts that the August 2014 decision implicitly denied the claim for service connection for residuals of a stroke as the Veteran "fully understood" that he was being denied compensation for that disability.  

In light of the clear evidence showing that the Veteran is in need of A&A because of his stroke, and considering that he is service-connected for arteriosclerotic heart disease, the Board liberally construes his December 2013 claim as including a claim for service connection for residuals of a stroke, as secondary to his service-connected arteriosclerotic heart disease.  This is especially so when considering the paternalistic mission of VA.  However, the Board does not find that the August 2014 decision was an implicit denial of that claim.  The RO denied the Veteran's claim for special monthly compensation based on the need for A&A on the basis that the Veteran's service-connected arteriosclerotic heart disease was not the cause of his need for A&A.  That was the extent of the denial.  There was no indication that any consideration was ever given to whether his stroke was the result of or proximately related to his service-connected arteriosclerotic heart disease.  38 C.F.R. § 3.310.  

Thus, the claim for service connection for residuals of a stroke as secondary to service-connected arteriosclerotic heart disease remains pending and is inextricably intertwined with the claims for A&A and for automobile adaptation.  Therefore, it must be referred to the Agency of Original Jurisdiction (AOJ) for appropriate development, to including obtaining a medical opinion if warranted to make a fully informed decision in the matter.  38 U.S.C. §§ 5103A; 38 C.F.R. § 3.159; Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition, in March 2014, the Veteran filed a claim for service connection for ischemic heart disease (IHD) due to exposure to herbicides.  This claim has not yet been adjudicated by the AOJ in the first instance and is inextricably intertwined with the present claims for aid and attendance and for automobile adaptation.  Consequently, the AOJ must adjudicate this claim as well.  Bernard v. Brown, 
4 Vet. App. 384 (1993); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, any outstanding VA and/or private treatment records should be secured upon remand.  The last private treatment record on file is dated in December 2013, and the last VA treatment record on file is dated in May 2014.  38 U.S.C.A. § 38 U.S.C. § 5103A(b),(c); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Following appropriate procedures, associate with the claims file any pertinent, outstanding VA treatment records from May 2014 to present, and any non VA treatment records from December 2013 to present.

2.  Undertake any additional appropriate development, to include obtaining a medical opinion if warranted based on the evidence of record, regarding the Veteran's claims for service connection for residuals of a stroke, as secondary to service connected arteriosclerotic heart disease, and IHD, as due to exposure to herbicides and adjudicate those claims in a RATING DECISION.  Advise the Veteran of his appellate rights with respect to any adverse decisions made in those claims. 

3.  After reviewing the record, readjudicate the claims on appeal.  If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




